Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 Aug 2022 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Power of Attorney Luciano Ricando (Reg. No. 72503) on 31 Aug 2022.
The application has been amended as follows: 

Claim 1 has been amended as follows:
A monitoring device for detecting and measuring a respiration rate of a subject, comprising: 
a base; 
a battery mounted to the base; 
first and second transceivers attached to the base at opposing angles, and powered by the battery to transmit ultrasonic pulses and receive reflected ultrasonic pulses; 
an antenna powered by the battery, and configured to wirelessly transmit data acquired from the first and second transceivers; 
a microphone configured to detect when the subject is talking; and 
a computing device powered by the battery, and operatively coupled to the first and second transceivers and the antenna, the computing device having a processing device and a memory storing instructions that, when executed by the processing device, cause the processing device to: 
determine the respiration rate by detecting a cyclical change in distance based on the reflected ultrasonic pulses; and 
when the microphone detects the subject is talking, cause the first and second transceivers to operate under a sleep mode causing the first and second transceivers to stop transmitting the ultrasonic pulses, and when the microphone does not detect the subject is talking, causing the first and second transceivers to transmit the ultrasonic pulses for determining the respiration rate of the subject.

Claim 6 has been amended as follows:
The monitoring device of claim 5, wherein ultrasonic pulses to measure the respiration rate.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
When the claims are considered as a whole, the prior arts of record do not disclose, neither alone nor in combination, at least transceivers at opposing angles to transmit and receive ultrasonic pulses, a microphone, and a processing device causing the transceivers to transmit v. stop transmitting the ultrasonic pulses when the microphone does not v. does detect the subject talking. Tupin et al. (US PG Pub No. 2011/0060215), a prior art previously made of record, discloses transceivers that transmit and receive radio signals and a processing device to determine a respiration rate by detecting a cyclical change in distance between the received radio signals (see at least Fig. 5, [0146], and [0056]-[0060]), but does not disclose at least transmitting ultrasonic pulses when the microphone does not detect a subject talking and stop transmitting the ultrasonic pulses when the microphone does detect the subject talking. Yudkovitch et al. (US Patent No. 7247139), another prior art previously made of record, discloses a microphone and a processing device to cause transceivers to stop transmitting ultrasonic pulses when the microphone detects a subject is talking, i.e., a voice command (see at least Col 7, lines31-36), but does not disclose at least causing the transceivers to transmit the ultrasonic pulses when the microphone does not detect the subject talking. 
The technical advantage of the claimed invention is “Talking affects respiration rate because a person is not able to talk and breathe at the same time … the microphone preserves the life of the battery 204 when the subject S is talking” (see [0031] of the specification of the instant application).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younhee Choi whose telephone number is (571)272-7013. The examiner can normally be reached M-Th 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.C./Examiner, Art Unit 3793                                                                                                                                                                                                        
/Angela M Hoffa/Primary Examiner, Art Unit 3799